DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on 05/18/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abubakar et al., US 2015/0291755 (hereinafter “Abubakar”) in view of Pierini et al., US 2004/0122196 (hereinafter “Pierini”). Abubakar teaches a polypropylene resin made in a bulk polymerization reactor for molded and foamed articles (with foaming agent) comprising 0.1 to 10 mol% of an ethylene, 0.1 mol% sodium benzoate wherein the resin has a stiffness of 2000 to 2500 MPa (360 kpsi), a melt strength of at least 20 cN, an MFR within a range of 0.5 to 20 g/10 min, melting points within the claimed range and a polydispersity of greater than 5. See Abubakar, Abstract, [0016], [0019], [0099], [0103], [0124] & Table 2. Based on the full disclosure of Abubakar, the claimed property of Mz/Mw of at least 4, Mz + 1 value of at least 4,800 kg/mole and melt flow rate can be obtained through optimization. Abubakar further teaches a propylene resin composition made with ethylene comonomer and a Ziegler-Natta catalyst and at least two external electron donors wherein the electron donors are in the range of 1 to 100 ppm. See Abubakar, [0035] - [0038], [0063] & [0083].


The present invention differs from Abubakar in that the present invention requires one or more clarifiers and a haze of less than 60%. Pierini teaches in analogous art an additive package including a nucleator/clarifier additive to  increase flexural modulus (stiffness) and haze of less than 30%. See Pierini, [0013], [0041], [0049], [0079] and Table 1.  In view of Pierini, one having an ordinary skill in the art would be motivated to modify Abubakar by using clarifiers because each reference is direct at preparing polypropylene composition with Ziegler-Natta catalysts with stiffness and clarity.  Such modification would be obvious because one would have expected that the use of polypropylene composition as taught by Abubakar would be similarly useful and applicable to the polypropylene composition taught in Pierini.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh